Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 15, 2015

The Court of Appeals hereby passes the following order:

A15E0038. VANCE v. WALKER.

      William Vere Vance, IV has filed a motion seeking an extension of time in
which to file an application for discretionary appeal of a June 22, 2015 order denying
his motion for new trial. Vance seeks an extension from a due date of July 22, 2015,
to a due date of August 11, 2015, citing a delay in his receipt of the relevant
transcript. Appellant’s motion is hereby GRANTED.

                                       Court of Appeals of the State of Georgia
                                                                            07/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.